Citation Nr: 1755131	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-02 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a sleep disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1988 to March 1992, to include service in the Persian Gulf theatre of operations.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As discussed below, the Board is reopening the Veteran's hearing loss, tinnitus and left knee claims herein. The reopened hearing loss and left knee claims, as well as  the Veteran's service-connection claim for a sleep disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied the Veteran's application to reopen his service-connection claim for a bilateral hearing loss disability; he was advised of the RO's decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year, nor was new and material evidence received within a year.

2.  Additional evidence received since the RO's February 2003 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a hearing loss disability, and raises a reasonable possibility of substantiating the claim.

3.  By a February 2003 rating decision, the RO denied the Veteran's service-connection claim for tinnitus; he was advised of the RO's decision, and of his appellate rights; but he did not initiate an appeal of the RO's decision within one year, nor was new and material evidence received within a year.

4.  Additional evidence received since the RO's February 2003 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus, and raises a reasonable possibility of substantiating the claim.

5.  By a February 2003 rating decision, the RO denied the Veteran's service-connection claim for a left knee disability; he was advised of the RO's decision, and of his appellate rights; but he did not initiate an appeal of the RO's decision within one year, nor was new and material evidence received within a year.

6.  Additional evidence received since the RO's February 2003 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability, and raises a reasonable possibility of substantiating the claim.

7.  Tinnitus had its onset during active service and has continued since.





CONCLUSIONS OF LAW

1.  The RO's February 2003 decision to deny the Veteran's application to reopen his service-connection claim for a bilateral hearing loss disability is final.  38 U.S.C. §§ 7105 (West 2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's service-connection claim for a bilateral hearing loss disability.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The RO's February 2003 decision to deny service connection for tinnitus is final.  38 U.S.C. §§ 7105 (West 2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen the Veteran's claim for service connection for tinnitus.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. §§ 3.303, 3.156 (2017).

5.  The RO's February 2003 decision to deny service connection for a left knee disability, is final.  38 U.S.C. §§ 7105 (West 2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

6.  New and material evidence has been received to reopen the Veteran's claim for service connection for a left knee disability.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. §§ 3.303, 3.156 (2017).

7.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen the Claims of Entitlement to Service Connection for Bilateral Hearing Loss, Tinnitus and a Left Knee Disability

Rating decisions are final and binding based on the evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary will reopen the claim and review the former disposition of the claim. 

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the RO, by a decision entered in July 1992, denied the Veteran's claim for service connection for bilateral hearing loss on grounds that the Veteran's service treatment records were silent for diagnoses, treatment, or complaints of bilateral hearing loss.  The Veteran filed an application to reopen this claim, which the RO denied in a February 2003 rating decision.  Also in its February 2003 rating decision, the RO denied entitlement to service connection for tinnitus and a left knee disability.  The RO notified the Veteran of its decisions, and of his appellate rights, but he did not initiate an appeal of the RO's decisions within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).

As a result, the RO's February 2003 decision with respect to these three issues became final.  38 U.S.C. §§ 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

With respect to hearing loss and tinnitus, the RO previously denied entitlement to service connection on the grounds that the Veteran's service treatment records were negative for diagnoses or treatment of hearing loss or tinnitus.  The evidence received since the February 2003 rating decision includes a March 2009 Notice of Disagreement (NOD), a September 2010 VA examination, and ongoing VA treatment records.  In the NOD, the Veteran reported being exposed to acoustic trauma from boot camp and later while working on flight lines.  Additionally, he noted that, while in Desert Storm, his tent was in a tactical airfield off the runway, which subjected him to jet engine noises, 60-100 KW generators, and normal wartime airfield deployment noise.  In a September 2010 VA examination, he reported the following: he had tinnitus in both ears, worse in the left ear; he was exposed in service to noise from tanks, aircraft engines, flight lines and electrical generators without hearing protection; tinnitus began in 1988; and that a grenade went off on his left side while doing a low crawl in service.  A February 16, 2012 VA Nursing Education Note indicated that the Veteran used a right-sided hearing aid.  At a December 17, 2012 VA Nursing Initial Evaluation Note, it was noted that the Veteran was "hard of hearing."  

The Board finds that the evidence received since the February 2003 rating decision is neither cumulative nor redundant and raises the possibility of substantiating the Veteran's service-connection claims for a hearing loss disability and tinnitus.  Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the service-connection claims for a bilateral hearing loss and tinnitus disability are reopened.

With respect to the left knee, the RO previously denied the Veteran's claim based on a finding that the Veteran did not provide evidence showing continuity of treatment from separation to the current date showing a chronic condition existed and was related to service.  Evidence added to the record since the February 2003 rating decision includes post service medical treatment records since September 2003, lay statements from the Veteran, and September 2010 and May 2015 VA examinations.

In his March 2009 NOD, the Veteran noted that he injured his left knee in May or June 1988 when he fell down stairs in boot camp.  He reported going to sick call and being given light duty for 3 days.  A September 2010 VA examiner indicated minor joint line tenderness on the medial aspect of the joint.  The examiner concluded that there was faint lucency along the medial lateral aspect of the medial femoral, on the subarticular region, which may represent an osteochondral injury.  

The Board finds that the evidence received since the February 2003 rating decision is neither cumulative nor redundant and raises the possibility of substantiating the claims for service connection.  Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the service-connection claim for a left knee disability is reopened.
II. Service Connection for Tinnitus

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service, even if it is first diagnosed after service, when the evidence establishes that the current disability was incurred or aggravated in service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2016). 

Service connection requires evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus is considered an organic disease of the nervous system; therefore, it will be service connected on a presumptive basis as a chronic disability if manifested to a compensable degree within one year after active duty.  Fountain v. McDonald, 27 Vet. App. 258 (2015); see also 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (West 2012).

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as tinnitus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records indicate that in May 1991, the Veteran complained of cold symptoms, he reported that his ears felt like they were going to explode, and complained of popping in his left ear in January 1992.  Post-service treatment records note current left ear pain.  During the course of the appeal, the Veteran has consistently reported that tinnitus was caused by noise exposure in service and has progressively become worse ever since.

A September 2010 VA examination indicated that the Veteran reported tinnitus in both ears, and that he was exposed in service to noise from tanks, aircraft engines, flight lines and electrical generators without hearing protection.  He stated that tinnitus began in 1988 after a grenade went off on his left side while doing a low crawl in service.  The examiner noted that tinnitus is a subjective complaint with no objective means of documenting its presence or absence; but the examiner concluded that, since there was no documentation of tinnitus at separation,  nor a claim filed in the last 18 years, it was not at least as likely that his tinnitus was the result of military noise exposure.

The Veteran reported that, since the noise exposure in service, he has experienced continuous humming and clicking in his ears.

As a lay person, the Veteran is competent to offer testimony on certain medical matters, such as describing symptoms or diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Ringing in the ears is a symptom that is capable of lay observation and tinnitus is diagnosable by a lay person.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's reports of in-service exposure to hazardous noise, ringing in his ears, and continuous tinnitus symptoms ever since, are credible and consistent throughout his testimony.  Likewise, the Veteran's testimony of an in-service onset of tinnitus is credible.  The Veteran's competent and credible reports link the ringing in the ears he experienced in service to his current tinnitus, based on continuity of symptomatology.

The probative value of medical opinion evidence is based on the accuracy and completeness of the history considered, whether the opinion is definitive and the rationale provided.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The probative value of the September 2010 medical opinion is diminished in that the examiner did not consider the Veteran's reports of continuity of symptomatology beginning in service.  

In sum, the most probative evidence supports finding of a nexus between the onset of symptoms while in service and his current tinnitus.  The Board therefore finds that entitlement to service connection for tinnitus is warranted.
   

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability; to this extent only, the appeal is granted. 

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus. 

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability; to this extent only, the appeal is granted. 

Service connection for tinnitus is granted.


REMAND

With respect to the Veteran's left knee disability claim, there is an open medical question as to whether the Veteran has a current left knee disability.  Indeed, x-ray results in 2010 showed a faint lucency along the medial lateral aspect of the medial femoral, on the subarticular region, which may represent an osteochondral injury.  The examiner however indicated that the Veteran had a normal left knee.  The May 2015 VA examiner did not diagnose a knee disability, but rather simply stated generically that a back disability cannot aggravate a knee disability.  Since 2010, the Veteran has complained of ongoing left knee pain.  It is currently unclear if the Veteran has a stand-alone left knee disability, or whether his symptoms are attributable to his service-connected left leg radiculopathy.  On remand, a new examination should be scheduled to address the nature and etiology of the Veteran's claimed left knee condition.

With respect to hearing loss, the Veteran's hearing acuity was last tested by VA in 2010.  At the time, he did not have a hearing loss disability for VA purposes under the provisions of 38 C.F.R. § 3.385.  However, since that time, the Veteran was noted in 2012 to have a right ear hearing aid, and was described as "hard of hearing" by VA practitioners.  On remand, a new examination should be scheduled to identify whether the Veteran has a hearing loss disability for VA purposes, and if so, whether such is related to his period of service.

Finally, with respect to the Veteran's sleep disability claim, the Veteran has not been scheduled for an examination.  The Veteran provided private treatment records showing a diagnosis of obstructive sleep apnea, and several statements from fellow servicemembers noting that his sleep apnea symptomatology began in service.  He suggests that he has had ongoing symptomatology, such as not breathing at night or waking up feeling paralyzed, which persisted since service.  The Veteran is competent to report the sleep issues experienced in service and the Board finds that a VA examination is warranted in order to fully evaluate his claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding VA or private treatment records relevant to his claimed disabilities.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining any outstanding records, the Veteran should be afforded a new VA examination, administered by a new examiner, addressing the nature and etiology of his claimed left knee disability.  The examiner should take a history from the Veteran regarding the progression of his claimed left knee problems.  Upon review the claims file, interview of the Veteran and examination of the Veteran's knee, the examiner should provide responses to each of the following:  

a) Does the Veteran have a current left knee disability?  Please address the September 2010 examination results noting minor joint line tenderness on the medial aspect of the joint, and faint lucency along the medial lateral aspect of the medial femoral, on the subarticular region, which may represent an osteochondral injury.  If the Veteran has no stand-alone left knee disability, but rather his symptoms are attributable to another disability, this should be made clear.

b) If the Veteran does have a stand-alone left knee disability, is it at least as likely as not (50 percent probability or greater) that the disability had its onset in, or is otherwise related to any incident of his service, to include his report of left knee issues in December 1989, when he reported low back pain radiating down to his left leg; in March 1990 when he strained his left hamstring and reported pain in his left leg; or in October 1991 after a straight leg raising test that caused pain in the posterolateral aspect of his left leg at 60 degrees?  Please consider his report of having had chronic left knee pain since that time.

c) Notwithstanding the answers to (b) above, is it at least as likely as not (50 percent probability or greater) that the Veteran has a currently diagnosed left knee disability that was caused or aggravated beyond its natural progression by his service-connected disabilities, to include a back disability (herniated nucleus pulposus, L4-5) and left lower extremity radiculopathy?  The opinion must address both causation and aggravation, as these are two separate inquiries.  

All opinions must be supported by a clear rationale and reasoning behind the opinion that include consideration of the Veteran's statements, the particulars of his medical history and relevant medical literature. 

3.  Afford the Veteran a VA audiological examination to assess the nature and etiology of his claimed hearing loss disability.  The examiner should take a history from the Veteran regarding the progression of his claimed hearing problems.  Upon review the claims file, interview of the Veteran and examination of the Veteran's hearing acuity, the examiner should provide responses to each of the following:  

a) Does the Veteran have a current hearing loss disability for VA purposes?

b) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss disability had its onset in, or is otherwise related to his period of service, to include in-service exposure to loud noise.  The examiner should assume as true that the Veteran was exposed to loud noise during service, as he so describes.

All opinions must be supported by a clear rationale and reasoning behind the opinion that include consideration of the Veteran's statements, the particulars of his medical history and relevant medical literature. 
4.  Provide the Veteran a VA examination to assess the nature and etiology of his claimed sleep disability.  The examiner should take a history from the Veteran regarding the progression of his claimed sleeping problems.  Upon review the claims file, interview of the Veteran and examination of the Veteran's hearing acuity, the examiner should provide responses to each of the following:  

a) Does the Veteran have a current sleep disability?  Please note that a current disability, for VA rating purposes, is one shown at any time since 2008, even if the disability has since resolved.  Please address the private medical opinion submitted to VA in May 2008 and VA treatment records from 2008, which note a diagnosis of obstructive sleep apnea.

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a currently diagnosed sleep disability that had its onset in, or is otherwise related to any incident of his service?  Please consider his reports of having had sleep issues in service, including snoring, grunting, not breathing, waking up feeling paralyzed and having feelings of panic.

c) Notwithstanding the answers to (b) above, is it at least as likely as not (50 percent probability or greater) that the Veteran has a currently diagnosed sleep disability that was caused or aggravated beyond its natural progression by his service-connected disabilities, to include posttraumatic stress disorder (PTSD), or by medication that he is taking for his back condition?  The opinions must address both causation and aggravation, as these are two separate inquiries.  

In providing these opinions, the examiner should consider the Veteran's contention that his private physician informed him that the medication he takes for back pain relaxes his airways, which makes his sleep apnea worse.

All opinions must be supported by a clear rationale and reasoning behind the opinion that include consideration of the Veteran's statements, the particulars of his medical history and relevant medical literature. 

5.  After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


